DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of prior U.S. Patent No. 10,654,509 B2 (“US ‘509”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 is generic to all that is recited in claim 1 of  US ‘509 i.e. falls entirely within the scope of claim 1 of US ‘509.  For example, claim 18 recites that the elastic preloading element is “configured to exert a preloading force that axially biases the two outer bearing rings against one another” whereas claim 1 of US ‘509 requires that it “exerts a preloading force that axially braces the two outer bearing rings against one another.”  Therefore, the product of claim 18 reciting is anticipated by claim 1 of US ‘509.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US ‘509. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 is generic to all that is recited in claim 2 of  US ‘509 i.e. falls entirely within the scope of claim 2 of US ‘509.  For example, claim 19, via parent claim 18, recites that the elastic preloading element is “configured to exert a preloading force that axially biases the two outer bearing rings against one another” whereas claim 2, via parent claim 1, of US ‘509 requires that it “exerts a preloading force that axially braces the two outer bearing rings against one another.”  Therefore, the product of claim 19 reciting is anticipated by claim 2 of US ‘509.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US ‘509. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 is generic to all that is recited in claim 3 of  US ‘509 i.e. falls entirely within the scope of claim 3 of US ‘509.  For example, claim 20, via parent claim 18, recites that the elastic preloading element is “configured to exert a preloading force that axially biases the two outer bearing rings against one another” whereas claim 3, via parent claim 1, of US ‘509 requires that it “exerts a preloading force that axially braces the two outer bearing rings against one another.”  Therefore, the product of claim 20 reciting is anticipated by claim 3 of US ‘509.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US ‘509. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 is generic to all that is recited in claim 4 of  US ‘509 i.e. falls entirely within the scope of claim 4 of US ‘509.  For example, claim 21, via parent claim 18, recites that the elastic preloading element is “configured to exert a preloading force that axially biases the two outer bearing rings against one another” whereas claim 4, via parent claim 1, of US ‘509 requires that it “exerts a preloading force that axially braces the two outer bearing rings against one another.”  Therefore, the product of claim 21 reciting is anticipated by claim 4 of US ‘509.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US ‘509. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 is generic to all that is recited in claim 9 of  US ‘509 i.e. falls entirely within the scope of claim 9 of US ‘509.  For example, claim 22, via parent claim 18, recites that the elastic preloading element is “configured to exert a preloading force that axially biases the two outer bearing rings against one another” whereas claim 9, via parent claim 1, of US ‘509 requires that it “exerts a preloading force that axially braces the two outer bearing rings against one another.”  Therefore, the product of claim 22 reciting is anticipated by claim 9 of US ‘509.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of US ‘509. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 is generic to all that is recited in claim 5 of  US ‘509 i.e. falls entirely within the scope of claim 5 of US ‘509.  For example, claim 23, via parent claim 18, recites that the elastic preloading element is “configured to exert a preloading force that axially biases the two outer bearing rings against one another” whereas claim 5, via parent claim 1, of US ‘509 requires that it “exerts a preloading force that axially braces the two outer bearing rings against one another.”  Therefore, the product of claim 23 reciting is anticipated by claim 5 of US ‘509.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of US ‘509. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 is generic to all that is recited in claim 6 of  US ‘509 i.e. falls entirely within the scope of claim 6 of US ‘509.  For example, claim 24, via parent claim 18, recites that the elastic preloading element is “configured to exert a preloading force that axially biases the two outer bearing rings against one another” whereas claim 6, via parent claim 1, of US ‘509 requires that it “exerts a preloading force that axially braces the two outer bearing rings against one another.”  Therefore, the product of claim 24 reciting is anticipated by claim 6 of US ‘509.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US ‘509. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 is generic to all that is recited in claim 7 of  US ‘509 i.e. falls entirely within the scope of claim 7 of US ‘509.  For example, claim 25, via parent claim 18, recites that the elastic preloading element is “configured to exert a preloading force that axially biases the two outer bearing rings against one another” whereas claim 7, via parent claim 1, of US ‘509 requires that it “exerts a preloading force that axially braces the two outer bearing rings against one another.”  Therefore, the product of claim 25 reciting is anticipated by claim 7 of US ‘509.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US ‘509. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 is generic to all that is recited in claim 8 of  US ‘509 i.e. falls entirely within the scope of claim 8 of US ‘509.  For example, claim 26, via parent claim 18, recites that the elastic preloading element is “configured to exert a preloading force that axially biases the two outer bearing rings against one another” whereas claim 8, via parent claim 1, of US ‘509 requires that it “exerts a preloading force that axially braces the two outer bearing rings against one another.”  Therefore, the product of claim 26 reciting is anticipated by claim 8 of US ‘509.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US ‘509. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 27 is generic to all that is recited in claim 10 of  US ‘509 i.e. falls entirely within the scope of claim 8 of US ‘509.  For example, claim 27 recites “a steering spindle rotatably mounted about a longitudinal axis in the carrying unit” whereas claim 10 of US ‘509 requires that it “steering spindle rotatably mounted about a longitudinal axis in the actuating unit,” said “actuating  unit” is in turn held by i.e. mounted in the carrying unit.  Therefore, the product of claim 27 reciting is anticipated by claim 10 of US ‘509.
Claims 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US ‘509 in view of U.S. Patent No. 4,611,935; (“U.S. ‘935”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations in claim 11 in the instant application are generic or equivalent to the scope of limitations in claim 11 in U.S. ‘917 except for the recitation regarding the measured and compared “preloading force.”  Claim 11 US ‘917 teaches the steps of modifying the axial preloading force and affixing the preloading element based upon how a measured “bearing state variable” compares with a “predetermined state target value.” However, claim 11 does not teach modifying the axial preloading force and affixing the preloading element based upon how a measured “preloading force” compares with a “predetermined target preloading force.”  US ‘935 teaches modifying the axial preloading force and affixing the preloading element based upon how a measured preloading force compares with a predetermined target preloading force as a common technique.  Column 1, lines 20-25 therein recites “One method commonly employed [for setting a bearing arrangement] is to measure the assembly of components and provide a shim or spacer [i.e. preloading element] to precisely obtain the desired fit, which may be either a small amount of free end play or clearance, or some prescribed value of a preloading force on the assembly” (emphasis), the bolded portion of the recitation inherently requiring the steps of modifying the axial preloading force and affixing the preloading element based upon how a measured preloading force compares with a “prescribed value of a preloading force” i.e. a predetermined target preloading force. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the method of instant claim 34 to include modifying the axial preloading force and affixing the preloading element based upon how a measured “preloading force” compares with a “predetermined target preloading force.”  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both US ‘935 and ‘917 are drawn to similar methods i.e. method of positioning a bearing assembly.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 28 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior US ‘509. This is a statutory double patenting rejection.
Claim 29 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior US ‘509. This is a statutory double patenting rejection.
Claim 30 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior US ‘509. This is a statutory double patenting rejection.
Claim 31 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior US ‘509. This is a statutory double patenting rejection.
Claim 32 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior US ‘509. This is a statutory double patenting rejection.
Claim 33 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior US ‘509. This is a statutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL D YABUT/Primary Examiner, Art Unit 3656